Exhibit 10WW

 

 

 

 

 

PURCHASE AND SALE CONTRACT

 

BETWEEN

 

 

 

THE NEW FAIRWAYS, L.P.,

a Delaware limited partnership

 

 

 

 

 

AS SELLER

 

 

 

 

AND

 

 

 

 

LANDBANC CAPITAL, INC.,

an Arizona corporation

 

 

 

AS PURCHASER

 

 

FAIRWAY APARTMENTS

 

 


TABLE OF CONTENTS

 

Article I

DEFINED TERMS

1

Article II

PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

1

2.1

Purchase and Sale

1

2.2

Purchase Price and Deposit

1

2.3

Escrow Provisions Regarding Deposit

2

Article III

FEASIBILITY PERIOD

3

3.1

Feasibility Period

3

3.2

Expiration of Feasibility Period

3

3.3

Conduct of Investigation

4

3.4

Purchaser Indemnification

4

3.5

Property Materials

5

3.6

Property Contracts

6

Article IV

TITLE

6

4.1

Title Documents

6

4.2

Survey

6

4.3

Objection and Response Process

7

4.4

Permitted Exceptions

7

4.5

Assumed Encumbrances

7

4.6

Subsequently Disclosed Exceptions

11

4.7

Purchaser Financing

11

Article V

CLOSING

12

5.1

Closing Date

12

5.2

Seller Closing Deliveries

12

5.3

Countersigned Tenant Notification Letters

13

5.4

Purchaser Closing Deliveries

13

5.5

Closing Prorations and Adjustments

14

5.6

Post Closing Adjustments

17

Article VI

REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER

17

6.1

Seller's Representations

17

6.2

AS-IS

18

6.3

Survival of Seller's Representations

19

6.4

Definition of Seller's Knowledge

19

6.5

Representations and Warranties of Purchaser

20

Article VII

OPERATION OF THE PROPERTY

21

7.1

Leases and Property Contracts

21

7.2

General Operation of Property

21

7.3

Liens

21

Article VIII

CONDITIONS PRECEDENT TO CLOSING

21

8.1

Purchaser's Conditions to Closing

21

8.2

Seller's Conditions to Closing

22

Article IX

BROKERAGE

23

9.1

Indemnity

23

9.2

Broker Commission

23

Article X

DEFAULTS AND REMEDIES

24

10.1

Purchaser Default

24

10.2

Seller Default

24

Article XI

RISK OF LOSS OR CASUALTY

25

11.1

Major Damage

25

11.2

Minor Damage

25

11.3

Closing

26

11.4

Repairs

26

Article XII

EMINENT DOMAIN

26

12.1

Eminent Domain

26

Article XIII

MISCELLANEOUS

26

13.1

Binding Effect of Contract

26

13.2

Exhibits and Schedules

26

13.3

Assignability

27

13.4

Captions

27

13.5

Number and Gender of Words

27

13.6

Notices

27

13.7

Governing Law and Venue

29

13.8

Entire Agreement

29

13.9

Amendments

29

13.10

Severability

29

13.11

Multiple Counterparts/Facsimile Signatures

30

13.12

Construction

30

13.13

Confidentiality

30

13.14

Time of the Essence

30

13.15

Waiver

30

13.16

Attorneys' Fees

30

13.17

Time Zone/Time Periods

31

13.18

1031 Exchange

31

13.19

No Personal Liability of Officers, Trustees or Directors of Seller's Partners

31

13.20

No Exclusive Negotiations

31

13.21

ADA Disclosure

31

13.22

No Recording

32

13.23

Relationship of Parties

32

13.24

Dispute Resolution

32

13.25

AIMCO Marks

32

13.26

Non-Solicitation of Employees

33

13.27

Survival

33

13.28

Multiple Purchasers

33

Article XIV

LEAD–BASED PAINT DISCLOSURE

33

14.1

Disclosure

33


 

PURCHASE AND SALE CONTRACT

 

THIS PURCHASE AND SALE CONTRACT (this "Contract") is entered into as of the 19th
day of October, 2009 (the "Effective Date"), by and between THE NEW FAIRWAYS,
L.P., a Delaware limited partnership, having an address at 4582 South Ulster
Street Parkway, Suite 1100, Denver, Colorado 80237 ("Seller"), and LANDBANC
CAPITAL, INC., an Arizona corporation, having a principal address at 9595
Wilshire Boulevard, Suite 900, Beverly Hills, California 90212 ("Purchaser").

NOW, THEREFORE, in consideration of mutual covenants set forth herein, Seller
and Purchaser hereby agree as follows:

RECITALS

A.        Seller owns the real estate located in the County of Collin, State of
Texas, as more particularly described in Exhibit A attached hereto and made a
part hereof, and the improvements thereon, commonly known as Fairway Apartments.

B.         Purchaser desires to purchase, and Seller desires to sell, such land,
improvements and certain associated property, on the terms and conditions set
forth below.

Article I
DEFINED TERMS

Unless otherwise defined herein, any term with its initial letter capitalized in
this Contract shall have the meaning set forth in Schedule 1 attached hereto and
made a part hereof.

Article II
PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

2.1              Purchase and Sale.  Seller agrees to sell and convey the
Property to Purchaser and Purchaser agrees to purchase the Property from Seller,
all in accordance with the terms and conditions set forth in this Contract.

2.2              Purchase Price and Deposit.  The total purchase price
("Purchase Price") for the Property shall be an amount equal to $11,750,000.00,
payable by Purchaser, as follows:

2.2.1        On the Effective Date, Purchaser shall deliver to Stewart Title
Guaranty Company, c/o Wendy Howell, National Commercial Closing Specialist, 1980
Post Oak Boulevard, Suite 610, Houston, TX 77056, (Tel) 713-625-8161, (Fax)
713-552-1703 ("Escrow Agent" or "Title Insurer") an initial deposit (the
"Initial Deposit") of $25,000.00 by wire transfer of immediately available funds
("Good Funds").  Seller and Purchaser agree that the amount of One Hundred and
No/100 Dollars ($100.00) of the Deposit has been paid by Purchaser to Seller as
consideration for Seller’s execution and delivery of this Contract and that such
consideration is independent of any other consideration or payment provided for
in this Contract and, notwithstanding anything to the contrary herein, is
non-refundable in all events. 

2.2.2        On or before the day that the Feasibility Period expires, Purchaser
shall deliver to Escrow Agent an additional deposit (the "Additional Deposit")
of $210,000.00 by wire transfer of Good Funds. 

2.2.3        At the Closing, subject to the occurrence of the Loan Assumption
and Release, Purchaser shall receive a credit against the Purchase Price in the
amount of the outstanding principal balance of the Notes, together with all
accrued but unpaid interest (if any) thereon, as of the Closing Date (the "Loan
Balance").

2.2.4        The Purchase Price for the Property shall be paid to and received
by Escrow Agent by wire transfer of Good Funds no later than 10:00 a.m. on the
Closing Date.  Upon receipt of the Purchase Price by Escrow Agent on the Closing
Date, Escrow Agent shall return the Deposit to Purchaser or Purchaser's
designee.

2.3              Escrow Provisions Regarding Deposit. 

2.3.1        Escrow Agent shall hold the Deposit and make delivery of the
Deposit to the party entitled thereto under the terms of this Contract.  Escrow
Agent shall invest the Deposit in such short-term, high-grade securities,
interest-bearing bank accounts, money market funds or accounts, bank
certificates of deposit or bank repurchase contracts as Escrow Agent, in its
discretion, deems suitable and as reasonably approved by Purchaser, and all
interest and income thereon shall become part of the Deposit and shall be
remitted to the party entitled to the Deposit pursuant to this Contract.  For
avoidance of doubt, if the Deposit is required to be returned to Purchaser under
the terms of this Contract, Purchaser shall be entitled to all interest and
income earned thereon.

2.3.2        Escrow Agent shall hold the Deposit until the earlier occurrence of
(i) the Closing Date, at which time the Deposit shall be returned to Purchaser
simultaneously with the Closing and funding of the subject transaction, or
released to Seller pursuant to Section 10.1, or (ii) the date on which Escrow
Agent shall be authorized to disburse the Deposit as set forth in Section
2.3.3.  The tax identification numbers of the parties shall be furnished to
Escrow Agent upon request.

2.3.3        If prior to the Closing Date either party makes a written demand
upon Escrow Agent for payment of the Deposit, Escrow Agent shall give written
notice to the other party of such demand.  If Escrow Agent does not receive a
written objection from the other party to the proposed payment within 5 Business
Days after the giving of such notice, Escrow Agent is hereby authorized to make
such payment.  If Escrow Agent does receive such written objection within such
5-Business Day period, Escrow Agent shall continue to hold such amount until
otherwise directed by written instructions from the parties to this Contract or
a final judgment or arbitrator's decision.  However, Escrow Agent shall have the
right at any time to deliver the Deposit and interest thereon, if any, with a
court of competent jurisdiction in the state in which the Property is located. 
Escrow Agent shall give written notice of such deposit to Seller and Purchaser. 
Upon such deposit, Escrow Agent shall be relieved and discharged of all further
obligations and responsibilities hereunder.  Any return of the Deposit to
Purchaser provided for in this Contract shall be subject to Purchaser's
obligations set forth in Section 3.5.2. 

2.3.4        The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, and that Escrow Agent
shall not be deemed to be the agent of either of the parties for any act or
omission on its part unless taken or suffered in bad faith in willful disregard
of this Contract or involving gross negligence.  Seller and Purchaser jointly
and severally shall indemnify and hold Escrow Agent harmless from and against
all costs, claims and expenses, including reasonable attorney's fees, incurred
in connection with the performance of Escrow Agent's duties hereunder, except
with respect to actions or omissions taken or suffered by Escrow Agent in bad
faith, in willful disregard of this Contract or involving gross negligence on
the part of Escrow Agent.

2.3.5        The parties shall deliver to Escrow Agent an executed copy of this
Contract.  Escrow Agent shall execute the signature page for Escrow Agent
attached hereto which shall confirm Escrow Agent's agreement to comply with the
terms of Seller's closing instruction letter delivered at Closing and the
provisions of this Section 2.3.

2.3.6        Escrow Agent, as the person responsible for closing the transaction
within the meaning of Section 6045(e)(2)(A) of the Internal Revenue Code of
1986, as amended (the "Code"), shall file all necessary information, reports,
returns, and statements regarding the transaction required by the Code
including, but not limited to, the tax reports required pursuant to Section 6045
of the Code.  Further, Escrow Agent agrees to indemnify and hold Purchaser,
Seller, and their respective attorneys and brokers harmless from and against any
Losses resulting from Escrow Agent's failure to file the reports Escrow Agent is
required to file pursuant to this section.

Article III
FEASIBILITY PERIOD

3.1              Feasibility Period.  Subject to the terms of Sections 3.3 and
3.4 and the rights of Tenants under the Leases, from the Effective Date to and
including November 20, 2009 (the "Feasibility Period"), Purchaser, and its
agents, contractors, engineers, surveyors, attorneys, and employees
(collectively, "Consultants") shall, at no cost or expense to Seller, have the
right from time to time to enter onto the Property to conduct and make any and
all customary studies, tests, examinations, inquiries, inspections and
investigations of or concerning the Property, review the Materials and otherwise
confirm any and all matters which Purchaser may reasonably desire to confirm
with respect to the Property and Purchaser's intended use thereof (collectively,
the "Inspections"). 

3.2              Expiration of Feasibility Period.  If any of the matters in
Section 3.1 or any other title or survey matters are unsatisfactory to Purchaser
for any reason, or for no reason whatsoever, in Purchaser's sole and absolute
discretion, then Purchaser shall have the right to terminate this Contract by
giving written notice to that effect to Seller and Escrow Agent no later than
5:00 p.m. on or before the date of expiration of the Feasibility Period.  If
Purchaser provides such notice, this Contract shall terminate and be of no
further force and effect subject to and except for the Survival Provisions, and
Escrow Agent shall return the Initial Deposit to Purchaser.  If Purchaser fails
to provide Seller with written notice of termination prior to the expiration of
the Feasibility Period, Purchaser's right to terminate under this Section 3.2
shall be permanently waived and this Contract shall remain in full force and
effect, the Deposit shall be non-refundable, and Purchaser's obligation to
purchase the Property shall be conditional only as provided in Section 8.1.

3.3              Conduct of Investigation.  Purchaser shall not permit any
mechanics' or materialmen's liens or any other liens to attach to the Property
by reason of the performance of any work or the purchase of any materials by
Purchaser or any other party in connection with any Inspections conducted by or
for Purchaser.  Purchaser shall give reasonable advance notice to Seller prior
to any entry onto the Property and shall permit Seller to have a representative
present during all Inspections conducted at the Property.  Purchaser shall take
all reasonable actions and implement all protections necessary to ensure that
all actions taken in connection with the Inspections, and all equipment,
materials and substances generated, used or brought onto the Property pose no
material threat to the safety of persons, property or the environment.

3.4              Purchaser Indemnification. 

3.4.1        Purchaser shall indemnify, hold harmless and, if requested by
Seller (in Seller's sole discretion), defend (with counsel approved by Seller)
Seller, together with Seller's affiliates, parent and subsidiary entities,
successors, assigns, partners, managers, members, employees, officers,
directors, trustees, shareholders, counsel, representatives, agents, Property
Manager, Regional Property Manager, and AIMCO (collectively, including Seller,
"Seller's Indemnified Parties"), from and against any and all damages,
mechanics' liens, materialmen's liens, liabilities, penalties, interest, losses,
demands, actions, causes of action, claims, costs and expenses (including
reasonable attorneys' fees, including the cost of in-house counsel and appeals)
(collectively, "Losses") arising from or related to Purchaser's or its
Consultants' entry onto the Property, and any Inspections or other acts by
Purchaser or Purchaser's Consultants with respect to the Property during the
Feasibility Period or otherwise.

3.4.2        Notwithstanding anything in this Contract to the contrary,
Purchaser shall not be permitted to perform any invasive tests on the Property
without Seller's prior written consent, which consent may be withheld in
Seller's sole discretion.  Further, Seller shall have the right, without
limitation, to disapprove any and all entries, surveys, tests (including,
without limitation, a Phase II environmental study of the Property),
investigations and other matters that in Seller's reasonable judgment could
result in any injury to the Property or breach of any contract, or expose Seller
to any Losses or violation of applicable law, or otherwise adversely affect the
Property or Seller's interest therein.  Purchaser shall use reasonable efforts
to minimize disruption to Tenants in connection with Purchaser's or its
Consultants' activities pursuant to this Section.  No consent by Seller to any
such activity shall be deemed to constitute a waiver by Seller or assumption of
liability or risk by Seller.  Purchaser hereby agrees to restore, at Purchaser's
sole cost and expense, the Property to the same condition existing immediately
prior to Purchaser's exercise of its rights pursuant to this Article III. 
Purchaser shall maintain and cause its third party consultants to maintain (a)
casualty insurance and commercial general liability insurance with coverages of
not less than $1,000,000.00 for injury or death to any one person and
$1,000,000.00 for injury or death to more than one person and $500,000.00 with
respect to property damage, and (b) worker's compensation insurance for all of
their respective employees in accordance with the law of the state in which the
Property is located.  Purchaser shall deliver proof of the insurance coverage
required pursuant to this Section 3.4.2 to Seller (in the form of a certificate
of insurance) at least 48 hours prior to Purchaser's or Purchaser's Consultants'
entry onto the Property.

3.5              Property Materials. 

3.5.1        Within 5 Business Days after the Effective Date, and to the extent
the same exist and are in Seller's possession or reasonable control (subject to
Section 3.5.2), Seller agrees to make the documents set forth on Schedule 3.5
(together with any other documents or information provided by Seller or its
agents to Purchaser with respect to the Property, the "Materials") available at
the Property for review and copying by Purchaser at Purchaser's sole cost and
expense.  In the alternative, at Seller's option and within the foregoing time
period, Seller may deliver some or all of the Materials to Purchaser, or make
the same available to Purchaser on a secure web site (Purchaser agrees that any
item to be delivered by Seller under this Contract shall be deemed delivered to
the extent available to Purchaser on such secured web site).  To the extent that
Purchaser determines that any of the Materials have not been made available or
delivered to Purchaser pursuant to this Section 3.5.1, Purchaser shall notify
Seller and Seller shall use commercially reasonable efforts to deliver the same
to Purchaser within 5 Business Days after such notification is received by
Seller; provided, however, that under no circumstances will the Feasibility
Period be extended and Purchaser's sole remedy will be to terminate this
Contract pursuant to Section 3.2.

3.5.2        In providing the Materials to Purchaser, other than Seller's
Representations, Seller makes no representation or warranty, express, written,
oral, statutory, or implied, and all such representations and warranties are
hereby expressly excluded and disclaimed.  All Materials are provided for
informational purposes only and, together with all Third-Party Reports, shall be
returned by Purchaser to Seller (or the destruction thereof shall be certified
in writing by Purchaser to Seller) as a condition to return of the Deposit to
Purchaser if this Contract is terminated for any reason.  Recognizing that the
Materials delivered or made available by Seller pursuant to this Contract may
not be complete or constitute all of such documents which are in Seller's
possession or control, but are those that are readily and reasonably available
to Seller, Purchaser shall not in any way be entitled to rely upon the
completeness or accuracy of the Materials and will instead in all instances rely
exclusively on its own Inspections and Consultants with respect to all matters
which it deems relevant to its decision to acquire, own and operate the
Property.

3.5.3        In addition to the items set forth on Schedule 3.5, no later than 5
Business Days after the Effective Date, Seller shall deliver to Purchaser (or
otherwise make available to Purchaser as provided under Section 3.5.1) the most
recent rent roll for the Property, which rent roll is that which Seller uses in
the ordinary course of operating the Property (the "Rent Roll").  Seller makes
no representations or warranties regarding the Rent Roll other than the express
representation set forth in Section 6.1.6.  

3.5.4        In addition to the items set forth on Schedule 3.5, no later than 5
Business Days after the Effective Date, Seller shall deliver to Purchaser (or
otherwise make available to Purchaser as provided under Section 3.5.1) a list of
all current Property Contracts (the "Property Contracts List").  Seller makes no
representations or warranties regarding the Property Contracts List other than
the express representations set forth in Section 6.1.7. 

3.6              Property Contracts.  On or before the expiration of the
Feasibility Period, Purchaser may deliver written notice to Seller (the
"Property Contracts Notice") specifying any Property Contracts which Purchaser
desires to terminate at the Closing (the "Terminated Contracts"); provided that
(a) the effective date of such termination on or after Closing shall be subject
to the express terms of such Terminated Contracts, (b) if any such Property
Contract cannot by its terms be terminated at Closing, it shall be assumed by
Purchaser and not be a Terminated Contract, and (c) to the extent that any such
Terminated Contract requires payment of a penalty, premium, or damages,
including liquidated damages, for cancellation, Purchaser shall be solely
responsible for the payment of any such cancellation fees, penalties, or
damages, including liquidated damages.  If Purchaser fails to deliver the
Property Contracts Notice on or before the expiration of the Feasibility Period,
there shall be no Terminated Contracts and Purchaser shall assume all Property
Contracts at the Closing.  If Purchaser delivers the Property Contracts Notice
to Seller on or before the expiration of the Feasibility Period, then
simultaneously therewith, Purchaser shall deliver to Seller a vendor termination
notice (in the form attached hereto as Exhibit F) for each Terminated Contract
informing the vendor(s) of the termination of such Terminated Contract as of the
Closing Date (subject to any delay in the effectiveness of such termination
pursuant to the express terms of each applicable Terminated Contract) (the
"Vendor Terminations").  Seller shall sign the Vendor Terminations prepared by
Purchaser, and deliver them to all applicable vendors.  To the extent that any
Property Contract to be assigned to Purchaser requires vendor consent, then,
prior to the Closing, Purchaser may attempt to obtain from each applicable
vendor a consent (each a "Required Assignment Consent") to such assignment. 
Purchaser shall indemnify, hold harmless and, if requested by Seller (in
Seller's sole discretion), defend (with counsel approved by Seller) Seller's
Indemnified Parties from and against any and all Losses arising from or related
to Purchaser's failure to obtain any Required Assignment Consent.

Article IV
TITLE

4.1              Title Documents.  Within 5 days after the Effective Date,
Seller shall cause to be delivered to Purchaser a standard form commitment
("Title Commitment") to provide an owner’s title insurance policy for the
Property in the form promulgated by the Texas Department of Insurance (Form
T-1), using the current policy jacket customarily provided by the Title Insurer,
in an amount equal to the Purchase Price (the "Title Policy"), together with
copies of all instruments identified as exceptions therein (together with the
Title Commitment, referred to herein as the "Title Documents").  Seller shall be
responsible only for payment of the basic premium for the Title Policy. 
Purchaser shall be solely responsible for payment of all other costs relating to
procurement of the Title Commitment, the Title Policy, and any requested
endorsements.

4.2              Survey.  Subject to Section 3.5.2, within 5 Business Days after
the Effective Date, Seller shall deliver to Purchaser a copy of an existing
survey of the Property (the "Existing Survey").  Purchaser may, at its sole cost
and expense, order a new or updated survey of the Property either before or
after the Effective Date (such new or updated survey, together with the Existing
Survey, is referred to herein as the "Survey"). 

4.3              Objection and Response Process.  On or before the date which is
20 days after the Effective Date (the "Objection Deadline"), Purchaser shall
give written notice (the "Objection Notice") to the attorneys for Seller of any
matter set forth in the Title Documents and the Survey to which Purchaser
objects (the "Objections").  If Purchaser fails to tender an Objection Notice on
or before the Objection Deadline, Purchaser shall be deemed to have approved and
irrevocably waived any objections to any matters covered by the Title Documents
and the Survey.  On or before 25 days after the Effective Date (the "Response
Deadline"), Seller may, in Seller's sole discretion, give Purchaser notice (the
"Response Notice") of those Objections which Seller is willing to cure, if any. 
Seller shall be entitled to reasonable adjournments of the Closing Date to cure
the Objections.  If Seller fails to deliver a Response Notice by the Response
Deadline, Seller shall be deemed to have elected not to cure or otherwise
resolve any matter set forth in the Objection Notice.  If Purchaser is
dissatisfied with the Response Notice or the lack of Response Notice, Purchaser
may, as its exclusive remedy, exercise its right to terminate this Contract
prior to the expiration of the Feasibility Period in accordance with the
provisions of Section 3.2.  If Purchaser fails to timely exercise such right,
Purchaser shall be deemed to accept the Title Documents and Survey with
resolution, if any, of the Objections set forth in the Response Notice (or if no
Response Notice is tendered, without any resolution of the Objections) and
without any reduction or abatement of the Purchase Price. 

4.4              Permitted Exceptions.  The Deed delivered pursuant to this
Contract shall be subject to the following, all of which shall be deemed
"Permitted Exceptions":

4.4.1        All matters shown in the Title Documents and the Survey, other than
(a) those Objections, if any, which Seller has agreed to cure pursuant to the
Response Notice under Section 4.3, (b) mechanics' liens and taxes due and
payable with respect to the period preceding Closing, (c) the standard exception
regarding the rights of parties in possession, which shall be limited to those
parties in possession pursuant to the Leases, and (d) the standard exception
pertaining to taxes, which shall be limited to taxes and assessments payable in
the year in which the Closing occurs and subsequent taxes and assessments;

4.4.2        All Leases;

4.4.3        The Assumed Encumbrances;

4.4.4        Applicable zoning and governmental regulations and ordinances;

4.4.5        Any defects in or objections to title to the Property, or title
exceptions or encumbrances, arising by, through or under Purchaser; and

4.4.6        The terms and conditions of this Contract.

4.5              Assumed Encumbrances.

4.5.1        Purchaser acknowledges that the Property is encumbered by that
certain loan (the "Recast Loan") made to Seller by Federal Home Loan Mortgage
Corporation ("Lender"), pursuant to that certain Amended and Restated
Multifamily Deed of Trust, Assignment of Rents and Security Agreement and
Fixture Filing dated June 30, 2008 and recorded July 2, 2008 in the Real
Property Records of Collin County, Texas at Clerk's File No. 20080702000812270
(the "Recast Mortgage") and certain other security and related documents in
connection with the Recast Loan (collectively, the "Recast Encumbrances").  The
Recast Loan is evidenced by that certain Amended and Restated Multifamily Note,
executed by Seller and dated June 30, 2008, in the stated principal amount of
$5,119,062.00 (the "Recast Note," and together with the Recast Mortgage, the
Recast Encumbrances and any other documents executed by Seller in connection
with the Recast Loan, the "Recast Documents").  Purchaser further acknowledges
that the Property is also encumbered by that certain loan (the "Second Loan"
and, together with the Recast Loan, the "Loans") made to Seller by Wells Fargo
Bank, National Association, a national banking association ("Wells Fargo"),
pursuant to that certain Multifamily Deed of Trust, Assignment of Rents and
Security Agreement and Fixture Filing dated June 30, 2008 and recorded July 2,
2008 in the Real Property Records of Collin County, Texas at Clerk's File No.
20080702000812280, as assigned by Wells Fargo to Lender pursuant to that certain
Assignment of Security Interest, dated June 30, 2008 and recorded July 2, 2008
in the Real Property Records of Collin County, Texas at Clerk's File No.
20080702000812300 (the "Second Mortgage" and, together with the Recast Mortgage,
the "Assumed Deeds of Trust") and certain other security and related documents
in connection with the Second Loan (collectively, the "Second Encumbrances" and,
together with the Recast Encumbrances, the "Assumed Encumbrances").  The Second
Loan is evidenced by that certain Multifamily Note, executed by Seller and dated
June 30, 2008, in the stated principal amount of $3,900,000.00 (the "Second
Note," and together with Second Mortgage, the Second Encumbrances, the Recast
Documents and any other documents executed by Seller in connection with the
Recast Loan or the Second Loan, the "Assumed Loan Documents").  The Recast Note
and the Second Note are hereinafter collectively referred to as the "Notes." 
Within 5 days after the Effective Date, Seller agrees that it will make
available to Purchaser (in the same manner in which Seller is permitted to make
the Materials available to Purchaser under Section 3.5.1) copies of the Assumed
Loan Documents that are in Seller's possession or reasonable control (subject to
Section 3.5.2).

4.5.2        Purchaser agrees that, at the Closing, (a) Purchaser shall assume
Seller's obligations under the Notes and all of the other Assumed Loan Documents
and accept title to the Property subject to the Assumed Deeds of Trust and the
Assumed Encumbrances, and (b) Lender shall release Seller, AIMCO Properties,
L.P., a Delaware limited partnership, and any other guarantors under those
certain guaranty's executed in connection with the Recast Loan and the Second
Loan, as well as any other guarantors and other obligated parties under the
Assumed Loan Documents, from all obligations under the Assumed Loan Documents
(and any related guarantees or letters of credit), including, without
limitation, any obligation to make payments of principal and interest under the
Notes (collectively, the foregoing (a) and (b) referred to herein as the "Loan
Assumption and Release").  Purchaser acknowledges and agrees that (x) certain of
the provisions of the Assumed Loan Documents may have been negotiated for the
exclusive benefit of Seller, AIMCO or their respective affiliates (the "Specific
AIMCO Provisions"), and (y) unless Lender otherwise agrees in Lender's sole and
arbitrary discretion, Purchaser will not be permitted to assume the benefit of
the Specific AIMCO Provisions and the same shall be of no further force or
effect from and after the Closing Date.

4.5.3        Purchaser further acknowledges that the Assumed Loan Documents
require the satisfaction by Purchaser of certain requirements as set forth
therein to allow for the Loan Assumption and Release.  Accordingly, Purchaser,
at its sole cost and expense and within 15 days after the Effective Date (the
"Loan Assumption Application Submittal Deadline"), shall commence taking all
steps reasonably necessary to satisfy the requirements set forth in the Assumed
Loan Documents to allow for the Loan Assumption and Release, including, without
limitation, submitting a complete application to Lender for assumption of the
Loans together with all documents and information required in connection
therewith (each, a "Loan Assumption Application" and collectively, the "Loan
Assumption Applications"), and if Purchaser fails to submit a complete Loan
Assumption Application for each Loan Assumption and Release in a form acceptable
to Lender by the Loan Assumption Application Submittal Deadline, Purchaser shall
be in default under this Contract, entitling Seller to terminate this Contract,
in which event the Deposit shall be immediately released to Seller by Escrow
Agent and this Contract shall be of no further force and effect, subject to and
except for the Survival Provisions.  Purchaser agrees to provide Seller with a
copy of the Loan Assumption Application no later than 2 Business Days prior to
the Loan Assumption Application Submittal Deadline and shall provide evidence of
its submission to Lender within 2 Business Days after the Loan Assumption
Application Submittal Deadline.  Purchaser acknowledges and agrees that
Purchaser is solely responsible for the preparation and submittal of the Loan
Assumption Application, including the collection of all materials, documents,
certificates, financials, signatures, and other items required to be submitted
to Lender in connection with the Loan Assumption Application. 

4.5.4        Seller and Purchaser shall use reasonable efforts to comply with
Lender's assumption requirements in connection with the Loan Assumption and
Release.  Without limiting the generality of the immediately preceding sentence,
Purchaser and Seller shall furnish all information and execute all documents and
instruments required under, or otherwise reasonably requested by Lender in
accordance with, the Assumed Loan Documents in connection with the Loan
Assumption and Release.  Purchaser shall be responsible at its sole cost and
expense for correcting and re-submitting any deficiencies noted by Lender in
connection with the Loan Assumption Application no later than 3 Business Days
after notification from Lender of such deficiency.  Purchaser also shall provide
Seller with a copy of any correspondence from Lender with respect to the Loan
Assumption Application no later than 3 Business Days after receipt of such
correspondence from Lender.  Purchaser acknowledges that Lender's assumption
requirements may not be consistent with the provisions of the Assumed Loan
Documents concerning the Loan Assumption and Release.  Purchaser shall
coordinate with the Lender to comply with the appropriate provisions of both the
Assumed Loan Documents and Lender assumption requirements in order to allow for
the Loan Assumption and Release.  Notwithstanding the foregoing, Purchaser shall
not be required to comply with Lender's assumption requirements, to the extent
that complying with such assumption requirements would result in a material
adverse change to any financial terms in the Assumed Loan Documents, or would
otherwise impose commercially unreasonable obligations upon Purchaser
(collectively, the "Onerous Requirements"); provided, however, that it shall not
be considered an Onerous Requirement for Lender to request that Specific AIMCO
Provisions be removed from the Assumed Loan Documents.

4.5.5        At Closing, Purchaser shall pay all fees and expenses (including,
without limitation, all servicing fees and charges, transfer fees, assumption
fees, title fees, endorsement fees, and other fees to release Seller of all
liability under the Loan) imposed or charged by the Lender or its counsel (such
fees and expenses collectively being referred to as the "Lender Fees"), in
connection with the Loan Assumption Application and the Loan Assumption and
Release.

4.5.6        Additionally, at Closing, Purchaser shall be responsible for (a)
replacing (and increasing to the extent required by Lender) all reserves,
impounds and other accounts required to be maintained in connection with the
Loan, and (b) funding any additional reserves, impounds or accounts required by
Lender to be maintained by Purchaser in connection with the Loan after the Loan
Assumption and Release (the foregoing amounts in (a) and (b) collectively
referred to herein as the "Required Loan Fund Amounts").  Any existing reserves,
impounds and other accounts required to be replaced by Purchaser pursuant to the
foregoing sentence shall be released in Good Funds to Seller at the Closing.

4.5.7        Purchaser agrees promptly to deliver to the Lender all documents
and information required by the Assumed Loan Documents, and such other
information or documentation as the Lender reasonably may request, including,
without limitation, financial statements, income tax returns and other financial
information for Purchaser and any required guarantor.  Seller agrees that it
will cooperate with Purchaser and Lender, at no cost or expense to Seller, in
connection with Purchaser's application to Lender for approval of the Loan
Assumption and Release. 

4.5.8        No later than 10 days after the Effective Date, Purchaser shall
order a Phase I Environmental study (prepared by an environmental engineer
reasonably acceptable to Seller and Lender), and covenants that such Phase I
Environmental study shall be delivered to Seller and Lender no later than 10
days prior to the Closing Date in connection with and as a precondition to the
Loan Assumption and Release.

4.5.9        On or before the expiration of the Loan Approval Period, Seller
will, at no cost or expense to Seller, request Lender to provide Purchaser at
Closing with a certificate or letter (collectively, the "Estoppel Certificate"),
dated no more than ten (10) days prior to the Closing Date, certifying to the
following with respect to each of the Loans:  (a) the outstanding principal of
the Note; (b) the interest rate payable on the Note; (c) the latest date to
which payments have been made under the Note; (d) the current balance of the
escrow accounts held by the Lender or their agents for taxes, hazard insurance,
mortgage insurance (if any), replacement reserves, and any other reserve or
escrow accounts required to be maintained pursuant to the terms of the Assumed
Loan Documents; (e) that the conveyance of the Property by Seller to Purchaser
has been approved by the Lender, and that the sale of the Property by Seller to
Purchaser will not materially affect, accelerate or in any way materially vary
the terms of the payment of the Note or the other Assumed Loan Documents; (f)
that the Loan is current in all respects, and that there exists no default
whatsoever under any of the Assumed Loan Documents; and (g) that, except as
specified in the Estoppel Certificate or the Loan Assumption and Release, no
fees, charges or costs will be imposed by Lender in connection with the
conveyance of the Property by Seller to Purchaser.  Notwithstanding the
foregoing, this Section 4.5.9 shall in no event expand or modify the conditions
to Purchaser's obligation to close as specified under Section 8.1 and Seller's
or Lender's failure to provide Purchaser at Closing with an Estoppel Certificate
in accordance with this Section 4.5.9 is not a condition to Purchaser's
obligation to close.

4.5.10    If Purchaser complies with its obligations under this Contract
(including this Section 4.5) and the requirements of the Assumed Deeds of Trust
(including, without limitation, Section 21 of the Recast Mortgage and Section 21
of the Second Mortgage), in connection with obtaining the Loan Assumption and
Release, but prior to the expiration of the Feasibility Period (the "Loan
Approval Period") either: (i) Lender fails to provide its approval of the Loan
Assumption and Release, or (ii) Lender conditions its approval of the Loan
Assumption and Release on the Onerous Requirements, then, on or before the
expiration of the Loan Approval Period, Purchaser shall have the right to give
Seller and Escrow Agent written notice terminating this Contract (the "Loan
Approval Termination").  In such event, this Contract shall be of no further
force and effect, subject to and except for the Survival Provisions, and Escrow
Agent shall forthwith return the Deposit to Purchaser.  If Purchaser fails to
provide Seller with the Loan Approval Termination prior to the expiration of the
Loan Approval Period in strict accordance with the notice provisions of this
Contract, Purchaser's right to terminate under this Section 4.5.10 shall be
permanently waived, this Contract shall remain in full force and effect, the
Deposit shall be non-refundable, except as otherwise herein expressly provided,
and Purchaser's obligation to obtain the Lender's approval of the Loan
Assumption and Release and to purchase the Property shall be non-contingent and
unconditional except only for satisfaction of the conditions expressly stated in
Section 8.1.  Purchaser recognizes and agrees that, if the Loan Approval Period
expires and Purchaser does not terminate this Contract, the Loan Assumption and
Release shall not be a condition to Purchaser's obligation to close, and, if the
Loan Assumption and Release is not obtained and the Closing has not occurred on
or before the Closing Date, Purchaser shall be in default under this Contract,
entitling Seller to terminate this Contract, in which event the Deposit shall be
immediately released to Seller by the Escrow Agent and this Contract shall be of
no further force and effect, subject to and except for the Survival Provisions.

4.6              Subsequently Disclosed Exceptions.  If at any time after the
expiration of the Feasibility Period, any update to the Title Commitment
discloses any additional item that materially adversely affects title to the
Property which was not disclosed on any version of the Title Commitment
delivered to Purchaser during the Feasibility Period (the "New Exception"),
Purchaser shall have a period of 5 days from the date of its receipt of such
update (the "New Exception Review Period") to review and notify Seller in
writing of Purchaser's approval or disapproval of the New Exception.  If
Purchaser disapproves of the New Exception, Seller may, in Seller's sole
discretion, notify Purchaser as to whether it is willing to cure the New
Exception.  If Seller elects to cure the New Exception, Seller shall be entitled
to reasonable adjournments of the Closing Date to cure the New Exception.  If
Seller fails to deliver a notice to Purchaser within 3 days after the expiration
of the New Exception Review Period, Seller shall be deemed to have elected not
to cure the New Exception.  If Purchaser is dissatisfied with Seller's response,
or lack thereof, Purchaser may, as its exclusive remedy elect either:  (i) to
terminate this Contract, in which event the Deposit shall be promptly returned
to Purchaser or (ii) to waive the New Exception and proceed with the
transactions contemplated by this Contract, in which event Purchaser shall be
deemed to have approved the New Exception.  If Purchaser fails to notify Seller
of its election to terminate this Contract in accordance with the foregoing
sentence within 6 days after the expiration of the New Exception Review Period,
Purchaser shall be deemed to have elected to approve and irrevocably waive any
objections to the New Exception. 

4.7              Purchaser Financing .  Purchaser assumes full responsibility to
obtain the funds required for settlement, and Purchaser's acquisition of such
funds shall not be a contingency to the Closing.

Article V
CLOSING

5.1              Closing Date.  The Closing shall occur on December 18, 2009 at
the time set forth in Section 2.2.4 (the "Closing Date") through an escrow with
Escrow Agent, whereby Seller, Purchaser and their attorneys need not be
physically present at the Closing and may deliver documents by overnight air
courier or other means.  Notwithstanding the foregoing to the contrary, upon at
least ten (10) Business Days prior written notice to Purchaser, the Closing Date
may be extended without penalty at the option of Seller to a date not later than
forty five (45) days following the Closing Date specified in the first sentence
of this Section 5.1 (or, if applicable, as extended by Seller pursuant to the
second sentence of this Section 5.1) for the purpose of responding to and
resolving any comments received from the Securities and Exchange Commission with
regard to Seller's filed information statement relating to the transaction
contemplated herein. 

            Provided that Purchaser is not in default under the terms of this
Contract, Purchaser shall be permitted two separate 30-day extensions of the
Closing Date specified in the first sentence of this Section 5.1 (or as such
Closing Date may have been extended by Seller as described above) by (i)
delivering written notice to Seller no later than 10 days prior to the scheduled
Closing Date, and (ii) simultaneously with each such notice to Seller,
delivering to Escrow Agent the amount of $25,000.00 per extension, which amount
when received by Escrow Agent shall be added to the Deposit hereunder, shall be
non-refundable (except as otherwise expressly provided herein with respect to
the Deposit), and shall be held, credited and disbursed in the same manner as
provided hereunder with respect to the Deposit.

5.2              Seller Closing Deliveries.  No later than 1 Business Day prior
to the Closing Date, Seller shall deliver to Escrow Agent, each of the following
items:

5.2.1        Special Warranty Deed with Vendor's Lien (the "Deed") in the form
attached as Exhibit B to Purchaser, subject to the Permitted Exceptions.

5.2.2        A Bill of Sale in the form attached as Exhibit C.

5.2.3        A General Assignment and Assumption in the form attached as Exhibit
D (the "General Assignment").

5.2.4        An Assignment and Assumption of Leases and Security Deposits in the
form attached as Exhibit E (the "Leases Assignment").

5.2.5        Seller's closing statement.

5.2.6        A title affidavit or an indemnity form reasonably acceptable to
Seller, which is sufficient to enable Title Insurer to delete the standard
pre-printed exceptions to the title insurance policy to be issued pursuant to
the Title Commitment. 

5.2.7        A certification of Seller's non-foreign status pursuant to Section
1445 of the Internal Revenue Code of 1986, as amended.

5.2.8        Resolutions, certificates of good standing, and such other
organizational documents as Title Insurer shall reasonably require evidencing
Seller's authority to consummate this transaction.

5.2.9        An updated Rent Roll effective as of a date no more than 3 Business
Days prior to the Closing Date; provided, however, that the content of such
updated Rent Roll shall in no event expand or modify the conditions to
Purchaser's obligation to close as specified under Section 8.1. 

5.2.10    An updated Property Contracts List effective as of a date no more than
3 Business Days prior to the Closing Date; provided, however, that the content
of such updated Property Contracts List shall in no event expand or modify the
conditions to Purchaser's obligation to close as specified under Section 8.1. 

5.3              Countersigned Tenant Notification Letters.  Seller shall send
copies of the fully executed Tenant Notification Letters to the tenants upon
Closing and Purchaser shall cooperate with Seller in sending such notices.

5.4              Purchaser Closing Deliveries.  No later than 1 Business Day
prior to the Closing Date (except for the balance of the Purchase Price which is
to be delivered at the time specified in Section 2.2.3), Purchaser shall deliver
to Escrow Agent (for disbursement to Seller upon the Closing) the following
items:

5.4.1        The full Purchase Price (with credit for the Loan Balance), plus or
minus the adjustments or prorations required by this Contract.

5.4.2        A title affidavit or an indemnity form (pertaining to Purchaser's
activity on the Property prior to Closing), reasonably acceptable to Purchaser,
which is sufficient to enable Title Insurer to delete the standard pre-printed
exceptions to the title insurance policy to be issued pursuant to the Title
Commitment.

5.4.3        Any declaration or other statement which may be required to be
submitted to the local assessor.

5.4.4        Purchaser's closing statement.

5.4.5        A countersigned counterpart of the General Assignment.

5.4.6        A countersigned counterpart of the Leases Assignment.

5.4.7        Notification letters to all Tenants ("Tenant Notification Letters")
countersigned by Purchaser in the form attached hereto as Exhibit G.

5.4.8        Any cancellation fees or penalties due to any vendor under any
Terminated Contract as a result of the termination thereof.

5.4.9        Resolutions, certificates of good standing, and such other
organizational documents as Title Insurer shall reasonably require evidencing
Purchaser's authority to consummate this transaction.

5.4.10    All documents, instruments, guaranties, Lender Fees, Required Loan
Fund Amounts, and other items or funds required by the Lender to cause the Loan
Assumption and Release.

5.5              Closing Prorations and Adjustments. 

5.5.1        General.  All normal and customarily proratable items, including,
without limitation, collected rents, operating expenses, personal property
taxes, other operating expenses and fees, shall be prorated as of the Closing
Date, Seller being charged or credited, as appropriate, for all of same
attributable to the period up to the Closing Date (and credited for any amounts
paid by Seller attributable to the period on or after the Closing Date, if
assumed by Purchaser) and Purchaser being responsible for, and credited or
charged, as the case may be, for all of the same attributable to the period on
and after the Closing Date.  Seller shall prepare a proration schedule (the
"Proration Schedule") of the adjustments described in this Section 5.5 prior to
Closing. 

5.5.2        Operating Expenses.  All of the operating, maintenance, taxes
(other than real estate taxes), and other expenses incurred in operating the
Property that Seller customarily pays, and any other costs incurred in the
ordinary course of business for the management and operation of the Property,
shall be prorated on an accrual basis.  Seller shall pay all such expenses that
accrue prior to the Closing Date and Purchaser shall pay all such expenses that
accrue from and after the Closing Date.

5.5.3        Utilities.  The final readings and final billings for utilities
will be made if possible as of the Closing Date, in which case Seller shall pay
all such bills as of the Closing Date and no proration shall be made at the
Closing with respect to utility bills.  Otherwise, a proration shall be made
based upon the parties' reasonable good faith estimate.  Seller shall be
entitled to the return of any deposit(s) posted by it with any utility company,
and Seller shall notify each utility company serving the Property to terminate
Seller's account, effective as of noon on the Closing Date.

5.5.4        Real Estate Taxes.  Any real estate ad valorem or similar taxes for
the Property, or any installment of assessments payable in installments which
installment is payable in the calendar year of Closing, shall be prorated to the
date of Closing, based upon actual days involved.  The proration of real
property taxes or installments of assessments shall be based upon the assessed
valuation and tax rate figures (assuming payment at the earliest time to allow
for the maximum possible discount) for the year in which the Closing occurs to
the extent the same are available; provided, however, that in the event that
actual figures (whether for the assessed value of the Property or for the tax
rate) for the year of Closing are not available at the Closing Date, the
proration shall be made using figures from the preceding year (assuming payment
at the earliest time to allow for the maximum possible discount).  The proration
of real property taxes or installments of assessments shall be final and not
subject to re-adjustment after Closing.

5.5.5        Property Contracts.  Purchaser shall assume at Closing the
obligations under the Property Contracts assumed by Purchaser; however,
operating expenses shall be prorated under Section 5.5.2.

5.5.6        Leases. 

5.5.6.1            All collected rent (whether fixed monthly rentals, additional
rentals, escalation rentals, retroactive rentals, operating cost pass-throughs
or other sums and charges payable by Tenants under the Leases), income and
expenses from any portion of the Property shall be prorated as of the Closing
Date.  Purchaser shall receive all collected rent and income attributable to
dates from and after the Closing Date.  Seller shall receive all collected rent
and income attributable to dates prior to the Closing Date.  Notwithstanding the
foregoing, no prorations shall be made in relation to either (a) non-delinquent
rents which have not been collected as of the Closing Date, or (b) delinquent
rents existing, if any, as of the Closing Date (the foregoing (a) and (b)
referred to herein as the "Uncollected Rents").  In adjusting for Uncollected
Rents, no adjustments shall be made in Seller's favor for rents which have
accrued and are unpaid as of the Closing, but Purchaser shall pay Seller such
accrued Uncollected Rents as and when collected by Purchaser.  Purchaser agrees
to bill Tenants of the Property for all Uncollected Rents and to take reasonable
actions to collect Uncollected Rents.  Notwithstanding the foregoing,
Purchaser's obligation to collect Uncollected Rents shall be limited to
Uncollected Rents of not more than 90 days past due, and Purchaser's collection
of rents shall be applied, first, towards current rent due and owing under the
Leases, and second, to Uncollected Rents.  After the Closing, Seller shall
continue to have the right, but not the obligation, in its own name, to demand
payment of and to collect Uncollected Rents owed to Seller by any Tenant, which
right shall include, without limitation, the right to continue or commence legal
actions or proceedings against any Tenant and the delivery of the Leases
Assignment shall not constitute a waiver by Seller of such right; provided
however, that the foregoing right of Seller shall be limited to actions seeking
monetary damages and, in no event, shall Seller seek to evict any Tenants in any
action to collect Uncollected Rents.  Purchaser agrees to reasonably and in good
faith cooperate with Seller in connection with all efforts by Seller to collect
such Uncollected Rents and to take all steps, whether before or after the
Closing Date, as may be reasonably necessary to carry out the intention of the
foregoing, including, without limitation, the delivery to Seller, within 7 days
after a written request, of any relevant books and records (including, without
limitation, rent statements, receipted bills and copies of tenant checks used in
payment of such rent), the execution of any and all consents or other documents,
and the undertaking of any act reasonably necessary for the collection of such
Uncollected Rents by Seller; provided, however, that Purchaser's obligation to
cooperate with Seller pursuant to this sentence shall not obligate Purchaser to
terminate any Tenant lease with an existing Tenant or evict any existing Tenant
from the Property.

5.5.6.2            At Closing, Purchaser shall receive a credit against the
Purchase Price in an amount equal to the received and unapplied balance of all
cash (or cash equivalent) Tenant Deposits, including, but not limited to,
security, damage, pet or other refundable deposits paid by any of the Tenants to
secure their respective obligations under the Leases, together, in all cases,
with any interest payable to the Tenants thereunder as may be required by their
respective Tenant Lease or state law (the "Tenant Security Deposit Balance"). 
Any cash (or cash equivalents) held by Seller which constitutes the Tenant
Security Deposit Balance shall be retained by Seller in exchange for the
foregoing credit against the Purchase Price and shall not be transferred by
Seller pursuant to this Contract (or any of the documents delivered at Closing),
but the obligation with respect to the Tenant Security Deposit Balance
nonetheless shall be assumed by Purchaser.  The Tenant Security Deposit Balance
shall not include any non-refundable deposits or fees paid by Tenants to Seller,
either pursuant to the Leases or otherwise.

5.5.7        Existing Loan.  Seller shall be responsible for all principal
required to be paid under the terms of the Notes prior to Closing, together with
all interest accrued under the Notes prior to Closing, all of which may be a
credit against the Purchase Price as provided in Section 2.2.3.  Purchaser shall
be responsible for all Lender Fees and all other fees, penalties, interest and
other amounts due and owing under the Assumed Loan Documents as a result of the
Loan Assumption and Release.  As set forth in Section 4.5.3, any existing
reserves, impounds and other accounts maintained in connection with the Loan and
required to be replaced by Purchaser, shall be released in Good Funds to Seller
at Closing. 

5.5.8        Insurance.  No proration shall be made in relation to insurance
premiums and insurance policies will not be assigned to Purchaser.  Seller shall
have the risk of loss of the Property until 11:59 p.m. the day prior to the
Closing Date, after which time the risk of loss shall pass to Purchaser and
Purchaser shall be responsible for obtaining its own insurance thereafter.

5.5.9        Employees.  All of Seller's and Seller's manager's on-site
employees shall have their employment at the Property terminated as of the
Closing Date.

5.5.10    Closing Costs.  Purchaser shall pay any transfer, mortgage assumption,
sales, use, gross receipts or similar taxes, any premiums or fees for any
endorsements required to be paid by Purchaser with respect to the Title Policy
pursuant to Section 4.1, and one-half of the customary closing costs of Escrow
Agent.  Seller shall pay the cost of recording any instruments required to
discharge any liens or encumbrances against the Property that Seller is required
to discharge pursuant to the terms of this Contract, the base premium for the
Title Policy to the extent required by Section 4.1, and one-half of the
customary closing costs of Escrow Agent.

5.5.11    Utility Contracts.  If Seller has entered into an agreement for the
purchase of electricity, gas or other utility service for the Property or a
group of properties (including the Property) (a "Utility Contract"), or an
affiliate of Seller has entered into a Utility Contract, then, at the option of
Seller, either (a) Purchaser either shall assume the Utility Contract with
respect to the Property if such Utility Contract is assignable, or (b) the
reasonably calculated costs of the Utility Contract attributable to the Property
from and after the Closing shall be paid to Seller at the Closing and Seller
shall remain responsible for payments under the Utility Contract. 

5.5.12    Possession.  Possession of the Property, subject to the Leases,
Property Contracts, other than Terminated Contracts, and Permitted Exceptions,
shall be delivered to Purchaser at the Closing upon release from escrow of all
items to be delivered by Purchaser pursuant to Section 5.4.  To the extent
reasonably available to Seller, originals or copies of the Leases and Property
Contracts, lease files, warranties, guaranties, operating manuals, keys to the
property, and Seller's books and records (other than proprietary information)
(collectively, "Seller's Property-Related Files and Records") regarding the
Property shall be made available to Purchaser at the Property after the
Closing.  Purchaser agrees, for a period of not less than six (6) months after
the Closing (the "Records Hold Period"), to (a) provide and allow Seller
reasonable access to Seller's Property-Related Files and Records for purposes of
inspection and copying thereof, and (b) reasonably maintain and preserve
Seller's Property-Related Files and Records.  If at any time after the Records
Hold Period, Purchaser desires to dispose of Seller's Property-Related Files and
Records, Purchaser must first provide Seller prior written notice (the "Records
Disposal Notice").  Seller shall have a period of 30 days after receipt of the
Records Disposal Notice to enter the Property (or such other location where such
records are then stored) and remove or copy those of Seller's Property-Related
Files and Records that Seller desires to retain.

5.6              Post Closing Adjustments.  Purchaser or Seller may request that
Purchaser and Seller undertake to re-adjust any item on the Proration Schedule
(or any item omitted therefrom), with the exception of real property taxes which
shall be final and not subject to readjustment, in accordance with the
provisions of Section 5.5 of this Contract; provided, however, that neither
party shall have any obligation to re-adjust any items (a) after the expiration
of 60 days after Closing, or (b) subject to such 60-day period, unless such
items exceed $5,000.00 in magnitude (either individually or in the aggregate). 

Article VI
REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER

6.1              Seller's Representations.  Except, in all cases, for any fact,
information or condition disclosed in the Title Documents, the Permitted
Exceptions, the Property Contracts, or the Materials, or which is otherwise
known by Purchaser prior to the Closing, Seller represents and warrants to
Purchaser the following (collectively, the "Seller's Representations") as of the
Effective Date and as of the Closing Date; provided that Purchaser's remedies if
any such Seller's Representations are untrue as of the Closing Date are limited
to those set forth in Section 8.1:

6.1.1        Seller is validly existing and in good standing under the laws of
the state of its formation set forth in the initial paragraph of this Contract;
and, subject to Section 8.2.4 and any approvals required from Lender for the
Loan Assumption and Release, has or at the Closing shall have the entity power
and authority to sell and convey the Property and to execute the documents to be
executed by Seller and prior to the Closing will have taken as applicable, all
corporate, partnership, limited liability company or equivalent entity actions
required for the execution and delivery of this Contract, and the consummation
of the transactions contemplated by this Contract.  The compliance with or
fulfillment of the terms and conditions hereof will not conflict with, or result
in a breach of, the terms, conditions or provisions of, or constitute a default
under, any contract to which Seller is a party or by which Seller is otherwise
bound, which conflict, breach or default would have a material adverse effect on
Seller's ability to consummate the transaction contemplated by this Contract or
on the Property.  Subject to Section 8.2.4, this Contract is a valid and binding
agreement against Seller in accordance with its terms;

6.1.2        Seller is not a "foreign person," as that term is used and defined
in the Internal Revenue Code, Section 1445, as amended;

6.1.3        Except for (a) any actions by Seller to evict Tenants under the
Leases, or (b) any matter covered by Seller's current insurance policy(ies), to
Seller's knowledge, there are no material actions, proceedings, litigation or
governmental investigations or condemnation actions either pending or threatened
against the Property which will adversely impact Seller's ability to convey the
Property;

6.1.4        To Seller's knowledge, Seller has not received any written notice
from a governmental agency of any uncured material violations of any federal,
state, county or municipal law, ordinance, order, regulation or requirement
affecting the Property;

6.1.5        To Seller's knowledge, Seller has not received any written notice
of any material default by Seller under any of the Property Contracts that will
not be terminated on the Closing Date;

6.1.6        To Seller's knowledge, the Rent Roll (as updated pursuant to
Section 5.2.9) is accurate in all material respects;

6.1.7        To Seller's knowledge, the Property Contracts List (as updated
pursuant to Section 5.2.10) is accurate in all material respects;

6.1.8        To Seller's knowledge, Seller is not a Prohibited Person; and

6.1.9        To Seller's knowledge, except for third party persons who hold a
direct or indirect ownership interests in Seller, none of Seller's affiliates or
parent entities is a Prohibited Person.

6.2              AS-IS.  Except for Seller's Representations, the Property is
expressly purchased and sold "AS IS," "WHERE IS," and "WITH ALL FAULTS."  The
Purchase Price and the terms and conditions set forth herein are the result of
arm's-length bargaining between entities familiar with transactions of this
kind, and said price, terms and conditions reflect the fact that Purchaser shall
have the benefit of, but is not relying upon, any information provided by Seller
or Broker or statements, representations or warranties, express or implied, made
by or enforceable directly against Seller or Broker, including, without
limitation, any relating to the value of the Property, the physical or
environmental condition of the Property, any state, federal, county or local
law, ordinance, order or permit; or the suitability, compliance or lack of
compliance of the Property with any regulation, or any other attribute or matter
of or relating to the Property (other than any covenants of title contained in
the Deed conveying the Property and Seller's Representations and Seller's
obligations to the extent expressly provided in the General Assignment and the
Leases Assignment).  Purchaser agrees that Seller shall not be responsible or
liable to Purchaser for any defects, errors or omissions, or on account of any
conditions affecting the Property.  Purchaser, its successors and assigns, and
anyone claiming by, through or under Purchaser, hereby fully releases Seller's
Indemnified Parties from, and irrevocably waives its right to maintain, any and
all claims and causes of action that it or they may now have or hereafter
acquire against Seller's Indemnified Parties with respect to any and all Losses
arising from or related to any defects, errors, omissions or other conditions
affecting the Property.  Purchaser represents and warrants that, as of the
Closing Date, it shall have reviewed and conducted such independent analyses,
studies (including, without limitation, environmental studies and analyses
concerning the presence of lead, asbestos, water intrusion and/or fungal growth
and any resulting damage, PCBs and radon in and about the Property), reports,
investigations and inspections as it deems appropriate in connection with the
Property.  If Seller  provides or has provided any documents, summaries,
opinions or work product of consultants, surveyors, architects, engineers, title
companies, governmental authorities or any other person or entity with respect
to the Property, including, without limitation, the offering prepared by Broker,
Purchaser and Seller agree that Seller has done so or shall do so only for the
convenience of both parties, Purchaser shall not rely thereon and the reliance
by Purchaser upon any such documents, summaries, opinions or work product shall
not create or give rise to any liability of or against Seller's Indemnified
Parties.  Purchaser acknowledges and agrees that no representation has been made
and no responsibility is assumed by Seller with respect to current and future
applicable zoning or building code requirements or the compliance of the
Property with any other laws, rules, ordinances or regulations, the financial
earning capacity or expense history of the Property, the continuation of
contracts, continued occupancy levels of the Property, or any part thereof, or
the continued occupancy by tenants of any Leases or, without limiting any of the
foregoing, occupancy at Closing.  Prior to Closing, Seller shall have the right,
but not the obligation, to enforce its rights against any and all Property
occupants, guests or tenants.  Purchaser agrees that the departure or removal,
prior to Closing, of any of such guests, occupants or tenants shall not be the
basis for, nor shall it give rise to, any claim on the part of Purchaser, nor
shall it affect the obligations of Purchaser under this Contract in any manner
whatsoever; and Purchaser shall close title and accept delivery of the Deed with
or without such tenants in possession and without any allowance or reduction in
the Purchase Price under this Contract.  Purchaser hereby releases Seller from
any and all claims and liabilities relating to the foregoing matters; provided,
however, that the foregoing release shall not be deemed to release Seller from
its obligations expressly set forth in the Deed, the General Assignment and the
Leases Assignment. 

6.3              Survival of Seller's Representations.  Seller and Purchaser
agree that Seller's Representations shall survive Closing for a period of 6
months (the "Survival Period").  Seller shall have no liability after the
Survival Period with respect to Seller's Representations contained herein except
to the extent that Purchaser has requested arbitration against Seller during the
Survival Period for breach of any of Seller's Representations.  Under no
circumstances shall Seller be liable to Purchaser for more than $200,000 in any
individual instance or in the aggregate for all breaches of Seller's
Representations, nor shall Purchaser be entitled to bring any claim for a breach
of Seller's Representations unless the claim for damages (either in the
aggregate or as to any individual claim) by Purchaser exceeds $5,000.  In the
event that Seller breaches any representation contained in Section 6.1 and
Purchaser had knowledge of such breach prior to the Closing Date, and elected to
close regardless, Purchaser shall be deemed to have waived any right of
recovery, and Seller shall not have any liability in connection therewith.

6.4              Definition of Seller's Knowledge.  Any representations and
warranties made "to the knowledge of Seller" shall not be deemed to imply any
duty of inquiry.  For purposes of this Contract, the term Seller's "knowledge"
shall mean and refer only to actual knowledge of the Regional Property Manager
and shall not be construed to refer to the knowledge of any other partner,
officer, director, agent, employee or representative of Seller, or any affiliate
of Seller, or to impose upon such Regional Property Manager any duty to
investigate the matter to which such actual knowledge or the absence thereof
pertains, or to impose upon such Regional Property Manager any individual
personal liability. 

6.5              Representations and Warranties of Purchaser.  For the purpose
of inducing Seller to enter into this Contract and to consummate the sale and
purchase of the Property in accordance herewith, Purchaser represents and
warrants to Seller the following as of the Effective Date and as of the Closing
Date:

6.5.1        Purchaser is a corporation duly organized, validly existing and in
good standing under the laws of Arizona.

6.5.2        Purchaser, acting through any of its or their duly empowered and
authorized officers or members, has all necessary entity power and authority to
own and use its properties and to transact the business in which it is engaged,
and has full power and authority to enter into this Contract, to execute and
deliver the documents and instruments required of Purchaser herein, and to
perform its obligations hereunder; and no consent of any of Purchaser's
partners, directors, officers or members are required to so empower or authorize
Purchaser.  The compliance with or fulfillment of the terms and conditions
hereof will not conflict with, or result in a breach of, the terms, conditions
or provisions of, or constitute a default under, any contract to which Purchaser
is a party or by which Purchaser is otherwise bound, which conflict, breach or
default would have a material adverse effect on Purchaser's ability to
consummate the transaction contemplated by this Contract.  This Contract is a
valid, binding and enforceable agreement against Purchaser in accordance with
its terms.

6.5.3        No pending or, to the knowledge of Purchaser, threatened litigation
exists which if determined adversely would restrain the consummation of the
transactions contemplated by this Contract or would declare illegal, invalid or
non-binding any of Purchaser's obligations or covenants to Seller.

6.5.4        Other than Seller's Representations and the covenants of title
expressly provided in the Deed, Purchaser has not relied on any representation
or warranty made by Seller or any representative of Seller (including, without
limitation, Broker) in connection with this Contract and the acquisition of the
Property.

6.5.5        The Broker and its affiliates do not, and will not at the Closing,
have any direct or indirect legal, beneficial, economic or voting interest in
Purchaser (or in an assignee of Purchaser, which pursuant to Section 13.3,
acquires the Property at the Closing), nor has Purchaser or any affiliate of
Purchaser granted (as of the Effective Date or the Closing Date) the Broker or
any of its affiliates any right or option to acquire any direct or indirect
legal, beneficial, economic or voting interest in Purchaser.

6.5.6        Purchaser is not a Prohibited Person.

6.5.7        To Purchaser's knowledge, none of its investors, affiliates or
brokers or other agents (if any), acting or benefiting in any capacity in
connection with this Contract is a Prohibited Person.

6.5.8        The funds or other assets Purchaser will transfer to Seller under
this Contract are not the property of, or beneficially owned, directly or
indirectly, by a Prohibited Person.

6.5.9        The funds or other assets Purchaser will transfer to Seller under
this Contract are not the proceeds of specified unlawful activity as defined by
18 U.S.C. § 1956(c)(7).

Article VII
OPERATION OF THE PROPERTY

7.1              Leases and Property Contracts.  During the period of time from
the Effective Date to the Closing Date, in the ordinary course of business
Seller may enter into new Property Contracts, new Leases, renew existing Leases
or modify, terminate or accept the surrender or forfeiture of any of the Leases,
modify any Property Contracts, or institute and prosecute any available remedies
for default under any Lease or Property Contract without first obtaining the
written consent of Purchaser; provided, however, Seller agrees that any such new
Property Contracts or any new or renewed Leases shall not have a term in excess
of 1 year without the prior written consent of Purchaser (which consent shall
not be unreasonably withheld, conditioned or delayed) and any such new Property
Contracts shall be terminable on no more than thirty (30) days prior notice
without penalty or termination charge, unless Purchaser otherwise consents,
which consent shall not be unreasonably withheld, conditioned or delayed.

7.2              General Operation of Property.  Except as specifically set
forth in this Article VII, Seller shall operate the Property after the Effective
Date in the ordinary course of business, and except as necessary in Seller's
sole discretion to address (a) any life or safety issue at the Property or (b)
any other matter which in Seller's reasonable discretion materially adversely
affects the use, operation or value of the Property, Seller will not make any
(i) material change in Seller's existing insurance coverage with respect to the
Property, or (ii) material alterations to the Property or remove any material
Fixtures and Tangible Personal Property without the prior written consent of
Purchaser which consent shall not be unreasonably withheld, denied or delayed.

7.3              Liens.  Other than utility easements and temporary construction
easements granted by Seller in the ordinary course of business, Seller covenants
that it will not voluntarily create or cause any lien or encumbrance to attach
to the Property between the Effective Date and the Closing Date (other than
Leases and Property Contracts as provided in Section 7.1) unless Purchaser
approves such lien or encumbrance, which approval shall not be unreasonably
withheld, conditioned or delayed.  If Purchaser approves any such subsequent
lien or encumbrance, the same shall be deemed a Permitted Encumbrance for all
purposes hereunder.

Article VIII
CONDITIONS PRECEDENT TO CLOSING

8.1              Purchaser's Conditions to Closing.  Purchaser's obligation to
close under this Contract shall be subject to and conditioned upon the
fulfillment of the following conditions precedent:

8.1.1        All of the documents required to be delivered by Seller to
Purchaser at the Closing pursuant to the terms and conditions hereof shall have
been delivered;

8.1.2        Each of Seller's Representations shall be true in all material
respects as of the Closing Date;

8.1.3        Seller shall have complied with, fulfilled and performed in all
material respects each of the covenants, terms and conditions to be complied
with, fulfilled or performed by Seller hereunder;

8.1.4        Neither Seller nor Seller's general partner shall be a debtor in
any bankruptcy proceeding nor shall have been in the last 6 months a debtor in
any bankruptcy proceeding; and

8.1.5        There shall be no pending or, to the knowledge of Purchaser or
Seller, any litigation or threatened litigation which, if determined adversely,
would restrain the consummation of any of the transactions contemplated by this
Contract or declare illegal, invalid or nonbinding any of the covenants or
obligations of Seller.

Notwithstanding anything to the contrary, there are no other conditions to
Purchaser's obligation to Close except as expressly set forth in this Section
8.1.  If any condition set forth in Sections 8.1.1, 8.1.3, 8.1.4 or 8.1.5 is not
met, Purchaser may (a) waive any of the foregoing conditions and proceed to
Closing on the Closing Date with no offset or deduction from the Purchase Price,
or (b) if such failure constitutes a default by Seller, exercise any of its
remedies pursuant to Section 10.2.  If the condition set forth in Section 8.1.2
is not met, Seller shall not be in default pursuant to Section 10.2, and
Purchaser may, as its sole and exclusive remedy, (i) notify Seller of
Purchaser's election to terminate this Contract and receive a return of the
Deposit from Escrow Agent, or (ii) waive such condition and proceed to Closing
on the Closing Date with no offset or deduction from the Purchase Price.

8.2              Seller's Conditions to Closing.  Without limiting any of the
rights of Seller elsewhere provided for in this Contract, Seller's obligation to
close with respect to conveyance of the Property under this Contract shall be
subject to and conditioned upon the fulfillment of the following conditions
precedent:

8.2.1        All of the documents and funds required to be delivered by
Purchaser to Seller at the Closing pursuant to the terms and conditions hereof
shall have been delivered;

8.2.2        Each of the representations, warranties and covenants of Purchaser
contained herein shall be true in all material respects as of the Closing Date;

8.2.3        Purchaser shall have complied with, fulfilled and performed in all
material respects each of the covenants, terms and conditions to be complied
with, fulfilled or performed by Purchaser hereunder;

8.2.4        Seller shall have received all consents, documentation and
approvals necessary to consummate and facilitate the transactions contemplated
hereby, including, without limitation, a tax free exchange pursuant to Section
13.18 (and the amendment of Seller's (or Seller's affiliates') partnership or
other organizational documents in connection therewith), (a) from Seller's
partners, members, managers, shareholders or directors to the extent required by
Seller's (or Seller's affiliates') organizational documents, and (b) as required
by law;

8.2.5        There shall not be pending or, to the knowledge of either Purchaser
or Seller, any litigation or threatened litigation which, if determined
adversely, would restrain the consummation of any of the transactions
contemplated by this Contract or declare illegal, invalid or nonbinding any of
the covenants or obligations of the Purchaser; and

8.2.6        The Loan Assumption and Release shall have occurred.

Notwithstanding anything to the contrary, there are no other conditions on
Seller's obligation to Close except as expressly set forth in this Section 8.2. 
If any of the foregoing conditions to Seller's obligation to close with respect
to conveyance of the Property under this Contract are not met, Seller may (a)
waive any of the foregoing conditions and proceed to Closing on the Closing
Date, or (b) terminate this Contract, and, if such failure constitutes a default
by Purchaser, exercise any of its remedies under Section 10.1.

Article IX
BROKERAGE

9.1              Indemnity.  Seller represents and warrants to Purchaser that it
has dealt only with Apartment Realty Advisors – Central Region, 14114 Dallas
Parkway, Suite 520, Dallas, Texas 75254 ("Broker") in connection with this
Contract.  Seller and Purchaser each represents and warrants to the other that,
other than Broker, it has not dealt with or utilized the services of any other
real estate broker, sales person or finder in connection with this Contract, and
each party agrees to indemnify, hold harmless, and, if requested in the sole and
absolute discretion of the indemnitee, defend (with counsel approved by the
indemnitee) the other party from and against all Losses relating to brokerage
commissions and finder’s fees arising from or attributable to the acts or
omissions of the indemnifying party. 

9.2              Broker Commission.

9.2.1        If the Closing occurs, Seller agrees to pay Broker a commission
according to the terms of a separate contract.  Broker shall not be deemed a
party or third party beneficiary of this Contract.  As a condition to Seller’s
obligation to pay the commission, Broker shall execute the signature page for
Broker attached hereto solely for purposes of confirming the matters set forth
therein.

9.2.2        The Texas Real Estate License Act requires written notice to
Purchaser, when this Contract is executed, from any licensed real estate broker
or salesman who is to receive a commission, that Purchaser should have an
attorney of its own selection examine an abstract of title to the property being
acquired or that Purchaser should be furnished with or should obtain a title
insurance policy.  Notice to that effect is, therefore, hereby given to
Purchaser on behalf of Broker.  Purchaser should not rely upon any oral
representations about the Property from any source.  Brokers are not qualified
to render property inspections, surveys, engineering studies, environmental
assessments, or inspections to determine compliance with zoning, governmental
regulations, or laws.  Purchaser should seek experts to render such services. 
Selection of inspectors and repairmen is the responsibility of the Purchaser and
not Broker

Article X
DEFAULTS AND REMEDIES

10.1          Purchaser Default.  If Purchaser defaults in its obligations
hereunder to (a) deliver the Initial Deposit or Additional Deposit (or any other
deposit or payment required of Purchaser hereunder), (b) deliver to Seller the
deliveries specified under Section 5.4 on the date required thereunder, or (c)
deliver the Purchase Price at the time required by Section 2.2.4 and close on
the purchase of the Property on the Closing Date, then, immediately and without
the right to receive notice or to cure pursuant to Section 2.2.3, Purchaser
shall forfeit the Deposit, and Escrow Agent shall deliver the Deposit to Seller,
and neither party shall be obligated to proceed with the purchase and sale of
the Property.  If Purchaser defaults in any of its other representations,
warranties or obligations under this Contract, and such default continues for
more than 10 days after written notice from Seller, then Purchaser shall forfeit
the Deposit, and Escrow Agent shall deliver the Deposit to Seller, and neither
party shall be obligated to proceed with the purchase and sale of the Property. 
The Deposit is liquidated damages and recourse to the Deposit is, except for
Purchaser's indemnity and confidentiality obligations hereunder, Seller's sole
and exclusive remedy for Purchaser's failure to perform its obligation to
purchase the Property or breach of a representation or warranty.  Seller
expressly waives the remedies of specific performance and additional damages for
such default by Purchaser.  SELLER AND PURCHASER ACKNOWLEDGE THAT SELLER'S
DAMAGES WOULD BE DIFFICULT TO DETERMINE, AND THAT THE DEPOSIT IS A REASONABLE
ESTIMATE OF SELLER'S DAMAGES RESULTING FROM A DEFAULT BY PURCHASER IN ITS
OBLIGATION TO PURCHASE THE PROPERTY.  SELLER AND PURCHASER FURTHER AGREE THAT
THIS SECTION 10.1 IS INTENDED TO AND DOES LIQUIDATE THE AMOUNT OF DAMAGES DUE
SELLER, AND SHALL BE SELLER'S EXCLUSIVE REMEDY AGAINST PURCHASER, BOTH AT LAW
AND IN EQUITY, ARISING FROM OR RELATED TO A BREACH BY PURCHASER OF ITS
OBLIGATION TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT, OTHER
THAN WITH RESPECT TO PURCHASER'S INDEMNITY AND CONFIDENTIALITY OBLIGATIONS
HEREUNDER.

10.2          Seller Default.  If Seller, prior to the Closing, defaults in its
covenants or obligations under this Contract, including to sell the Property as
required by this Contract and such default continues for more than 10 days after
written notice from Purchaser, then, at Purchaser's election and as Purchaser's
sole and exclusive remedy, either (a) this Contract shall terminate, and all
payments and things of value, including the Deposit, provided by Purchaser
hereunder shall be returned to Purchaser and Purchaser may recover, as its sole
recoverable damages (but without limiting its right to receive a refund of the
Deposit), its direct and actual out-of-pocket expenses and costs (documented by
paid invoices to third parties) in connection with this transaction, which
damages shall not exceed $50,000 in aggregate, or (b) subject to the conditions
below, Purchaser may seek specific performance of Seller's obligation to deliver
the Deed pursuant to this Contract (but not damages).  Purchaser may seek
specific performance of Seller's obligation to deliver the Deed pursuant to this
Contract only if, as a condition precedent to initiating such litigation for
specific performance, Purchaser first shall (i) deliver all Purchaser Closing
documents to Escrow Agent in accordance with the requirements of this Contract,
including, without limitation, Section 5.4 (with the exception of Section
5.4.1); (ii) not otherwise be in default under this Contract; and (iii) file
suit therefor with the court on or before the 90th day after the Closing Date;
if Purchaser fails to file an action for specific performance within 90 days
after the Closing Date, then Purchaser shall be deemed to have elected to
terminate the Contract in accordance with subsection (a) above.  Purchaser
agrees that it shall promptly deliver to Seller an assignment of all of
Purchaser's right, title and interest in and to (together with possession of)
all plans, studies, surveys, reports, and other materials paid for with the
out-of-pocket expenses reimbursed by Seller pursuant to the foregoing sentence. 
SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION 10.2 IS INTENDED TO AND
DOES LIMIT THE AMOUNT OF DAMAGES DUE PURCHASER AND THE REMEDIES AVAILABLE TO
PURCHASER, AND SHALL BE PURCHASER'S EXCLUSIVE REMEDY AGAINST SELLER, BOTH AT LAW
AND IN EQUITY ARISING FROM OR RELATED TO A BREACH BY SELLER OF ITS COVENANTS OR
ITS OBLIGATION TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT. 
UNDER NO CIRCUMSTANCES MAY PURCHASER SEEK OR BE ENTITLED TO RECOVER ANY SPECIAL,
CONSEQUENTIAL, PUNITIVE, SPECULATIVE OR INDIRECT DAMAGES, ALL OF WHICH PURCHASER
SPECIFICALLY WAIVES, FROM SELLER FOR ANY BREACH BY SELLER, OF ITS COVENANTS OR
ITS OBLIGATIONS UNDER THIS CONTRACT.  PURCHASER SPECIFICALLY WAIVES THE RIGHT TO
FILE ANY LIS PENDENS OR ANY LIEN AGAINST THE PROPERTY UNLESS AND UNTIL IT HAS
IRREVOCABLY ELECTED TO SEEK SPECIFIC PERFORMANCE OF THIS CONTRACT AND HAS FILED
AN ACTION SEEKING SUCH REMEDY.

Article XI
RISK OF LOSS OR CASUALTY

11.1          Major Damage.  In the event that the Property is damaged or
destroyed by fire or other casualty prior to Closing, and the cost for
demolition, site cleaning, restoration, replacement, or other repairs
(collectively, the "Repairs"), is more than $250,000.00, then Seller shall have
no obligation to make such Repairs, and shall notify Purchaser in writing of
such damage or destruction (the "Damage Notice").  Within 10 days after
Purchaser's receipt of the Damage Notice, Purchaser may elect at its option to
terminate this Contract by delivering written notice to Seller in which event
the Deposit shall be refunded to Purchaser.  In the event Purchaser fails to
terminate this Contract within the foregoing 10-day period, this transaction
shall be closed in accordance with Section 11.3 below.

11.2          Minor Damage.  In the event that the Property is damaged or
destroyed by fire or other casualty prior to the Closing, and the cost of
Repairs is equal to or less than $250,000.00, this transaction shall be closed
in accordance with Section 11.3, notwithstanding such casualty.  In such event,
Seller may at its election endeavor to make such Repairs to the extent of any
recovery from insurance carried on the Property, if such Repairs can be
reasonably effected before the Closing.  Regardless of Seller's election to
commence such Repairs, or Seller's ability to complete such Repairs prior to
Closing, this transaction shall be closed in accordance with Section 11.3 below.

11.3          Closing.  In the event Purchaser fails to terminate this Contract
following a casualty as set forth in Section 11.1, or in the event of a casualty
as set forth in Section 11.2, then this transaction shall be closed in
accordance with the terms of the Contract, at Seller's election, either (i) for
the full Purchase Price, notwithstanding any such casualty, in which case
Purchaser shall, at Closing, execute and deliver an assignment and assumption
(in a form reasonably required by Seller) of Seller's rights and obligations
with respect to the insurance claim related to such casualty, and thereafter
Purchaser shall receive all insurance proceeds pertaining to such claim, less
any amounts which may already have been spent by Seller for Repairs (plus a
credit against the Purchase Price at Closing in the amount of any deductible
payable by Seller in connection therewith); or (ii) for the full Purchase Price
less a credit to Purchaser in the amount necessary to complete such Repairs
(less any amounts which may already have been spent by Seller for Repairs).

11.4          Repairs.  To the extent that Seller elects to commence any Repairs
prior to Closing, then Seller shall be entitled to receive and apply available
insurance proceeds to any portion of such Repairs completed or installed prior
to Closing, with Purchaser being responsible for completion of such Repairs
after Closing.  To the extent that any Repairs have been commenced prior to
Closing, then the Property Contracts shall include, and Purchaser shall assume
at Closing, all construction and other contracts entered into by Seller in
connection with such Repairs.

Article XII
EMINENT DOMAIN

12.1          Eminent Domain.  In the event that, at the time of Closing, any
material part of the Property is (or previously has been) acquired, or is about
to be acquired, by any governmental agency by the powers of eminent domain or
transfer in lieu thereof (or in the event that at such time there is any notice
of any such acquisition or intent to acquire by any such governmental agency),
Purchaser shall have the right, at Purchaser's option, to terminate this
Contract by giving written notice within 10 days after Purchaser's receipt from
Seller of notice of the occurrence of such event, and if Purchaser so terminates
this Contract, Purchaser shall recover the Deposit hereunder.  If Purchaser
fails to terminate this Contract within such 10-day period, this transaction
shall be closed in accordance with the terms of this Contract for the full
Purchase Price and Purchaser shall receive the full benefit of any condemnation
award.

Article XIII
MISCELLANEOUS

13.1          Binding Effect of Contract.  This Contract shall not be binding on
either party until executed by both Purchaser and Seller.  Neither Escrow
Agent's nor the Broker's execution of this Contract shall be a prerequisite to
its effectiveness.  Subject to Section 13.3, this Contract shall be binding upon
and inure to the benefit of Seller and Purchaser, and their respective
successors, heirs and permitted assigns.

13.2          Exhibits and Schedules.  All Exhibits and Schedules, whether or
not annexed hereto, are a part of this Contract for all purposes.

13.3          Assignability.  Except to the extent required to comply with the
provisions of Section 13.18 related to a 1031 Exchange, this Contract is not
assignable by Purchaser without first obtaining the prior written approval of
Seller.  Notwithstanding the foregoing, Purchaser may assign this Contract,
without first obtaining the prior written approval of Seller, to one or more
entities so long as (a) Purchaser is the general partner, manager or affiliate
of the purchasing entity(ies) or Larison Clark is the controlling principal of
the purchasing entity(ies), (b) Purchaser is not released from its liability
hereunder, and (c) Purchaser provides written notice to Seller of any proposed
assignment no later than 10 days prior to the Closing Date.  As used herein, an
affiliate is a person or entity controlled by, under common control with, or
controlling another person or entity.

13.4          Captions.  The captions, headings, and arrangements used in this
Contract are for convenience only and do not in any way affect, limit, amplify,
or modify the terms and provisions hereof.

13.5          Number and Gender of Words.  Whenever herein the singular number
is used, the same shall include the plural where appropriate, and words of any
gender shall include each other gender where appropriate.

13.6          Notices.  All notices, demands, requests and other communications
required or permitted hereunder shall be in writing, and shall be (a) personally
delivered with a written receipt of delivery; (b) sent by a
nationally-recognized overnight delivery service requiring a written
acknowledgement of receipt or providing a certification of delivery or attempted
delivery; (c) sent by certified or registered mail, return receipt requested; or
(d) sent by confirmed facsimile transmission or electronic delivery with an
original copy thereof transmitted to the recipient by one of the means described
in subsections (a) through (c) no later than 3 Business Days thereafter.  All
notices shall be deemed effective when actually delivered as documented in a
delivery receipt; provided, however, that if the notice was sent by overnight
courier or mail as aforesaid and is affirmatively refused or cannot be delivered
during customary business hours by reason of the absence of a signatory to
acknowledge receipt, or by reason of a change of address with respect to which
the addressor did not have either knowledge or written notice delivered in
accordance with this paragraph, then the first attempted delivery shall be
deemed to constitute delivery.  Each party shall be entitled to change its
address for notices from time to time by delivering to the other party notice
thereof in the manner herein provided for the delivery of notices.  All notices
shall be sent to the addressee at its address set forth following its name
below:

To Purchaser:

 

LandBanc Capital, Inc.

9595 Wilshire Blvd., Suite 900

Beverly Hills, California  90212

Attention: Larison Clark

Telephone: (310) 550-5750

Facsimile: (310) 550 5751

 

and a copy to:

 

Hornberger Sheehan Fuller & Beiter, Inc.

7373 Broadway, Suite 300

San Antonio, Texas  78209

Attention: John D. Wittenberg, Jr., Esq.

Telephone: (210) 271-1701

Facsimile: (210) 271-1740

 

To Seller:

 

The New Fairways, L.P.

c/o AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention: Mark Reoch

Telephone:  (303) 691-4337

Facsimile:  (303) 300-3261

 

And:

 

The New Fairways, L.P.

c/o AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention: Harry Alcock

Telephone: (303) 691-4344

Facsimile: (303) 300-3282

 

with copy to:

 

AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention: John Spiegleman, Esq.

Telephone: (303) 691-4303

Facsimile: (720) 200-6882

 

and a copy to:

Apartment Realty Advisors – Central Region

14114 Dallas Parkway, Suite 520

Dallas, Texas  75254

Attention: Brian R. Murphy

Telephone: (214) 420-3117

Facsimile: (972) 239-4829

and a copy to:

 

Brownstein Hyatt Farber Schreck, LLP

410 Seventeenth Street, Suite 2200

Denver, Colorado  80202

Attention: Greg A. Vallin, Esq.

Telephone: (303) 223-1103

Facsimile: (303) 223-0903

 

Any notice required hereunder to be delivered to Escrow Agent shall be delivered
in accordance with above provisions as follows:

Stewart Title Guaranty Company

1980 Post Oak Boulevard, Suite 610

Houston, Texas  77056

Attention:  Wendy Howell, National Commercial Closing Specialist

Telephone: (713) 625-8161

Facsimile: (713) 552-1703

 

Unless specifically required to be delivered to Escrow Agent pursuant to the
terms of this Contract, no notice hereunder must be delivered to Escrow Agent in
order to be effective so long as it is delivered to the other party in
accordance with the above provisions.

13.7          Governing Law and Venue.  The laws of the State of Texas shall
govern the validity, construction, enforcement, and interpretation of this
Contract, unless otherwise specified herein except for the conflict of laws
provisions thereof.  Subject to Section 13.24, all claims, disputes and other
matters in question arising out of or relating to this Contract, or the breach
thereof, shall be decided by proceedings instituted and litigated in a court of
competent jurisdiction in the state in which the Property is situated, and the
parties hereto expressly consent to the venue and jurisdiction of such court.

13.8          Entire Agreement.  This Contract embodies the entire Contract
between the parties hereto concerning the subject matter hereof and supersedes
all prior conversations, proposals, negotiations, understandings and contracts,
whether written or oral.

13.9          Amendments.  This Contract shall not be amended, altered, changed,
modified, supplemented or rescinded in any manner except by a written contract
executed by all of the parties; provided, however, that, (a) the signature of
Escrow Agent shall not be required as to any amendment of this Contract other
than an amendment of Section 2.3, and (b) the signature of the Broker shall not
be required as to any amendment of this Contract.

13.10      Severability.  In the event that any part of this Contract shall be
held to be invalid or unenforceable by a court of competent jurisdiction, such
provision shall be reformed, and enforced to the maximum extent permitted by
law.  If such provision cannot be reformed, it shall be severed from this
Contract and the remaining portions of this Contract shall be valid and
enforceable.

13.11      Multiple Counterparts/Facsimile Signatures.  This Contract may be
executed in a number of identical counterparts.  This Contract may be executed
by facsimile signatures or electronic delivery of signatures which shall be
binding on the parties hereto, with original signatures to be delivered as soon
as reasonably practical thereafter.

13.12      Construction.  No provision of this Contract shall be construed in
favor of, or against, any particular party by reason of any presumption with
respect to the drafting of this Contract; both parties, being represented by
counsel, having fully participated in the negotiation of this instrument.

13.13      Confidentiality.  Purchaser shall not disclose the terms and
conditions contained in this Contract and shall keep the same confidential,
provided that Purchaser may disclose the terms and conditions of this Contract
(a) as required by law, (b) to consummate the terms of this Contract, or any
financing relating thereto, or (c) to Purchaser's or Seller's lenders, attorneys
and accountants.  Any information obtained by Purchaser in the course of its
inspection of the Property, and any Materials provided by Seller to Purchaser
hereunder, shall be confidential and Purchaser shall be prohibited from making
such information public to any other person or entity other than its
Consultants, without Seller's prior written authorization, which may be granted
or denied in Seller's sole discretion.  In addition, Purchaser shall use its
reasonable efforts to prevent its Consultants from divulging any such
confidential information to any unrelated third parties except as reasonably
necessary to third parties engaged by Purchaser for the limited purpose of
analyzing and investigating such information for the purpose of consummating the
transaction contemplated by this Contract.  Unless and until the Closing occurs,
Purchaser shall not market the Property (or any portion thereof) to any
prospective purchaser or lessee without the prior written consent of Seller,
which consent may be withheld in Seller's sole discretion.  Notwithstanding the
provisions of Section 13.8 Purchaser agrees that the covenants, restrictions and
agreements of Purchaser contained in any confidentiality agreement executed by
Purchaser prior to the Effective Date shall survive the execution of this
Contract and shall not be superseded hereby.

13.14      Time of the Essence.  It is expressly agreed by the parties hereto
that time is of the essence with respect to this Contract and any aspect
thereof.

13.15      Waiver.  No delay or omission to exercise any right or power accruing
upon any default, omission, or failure of performance hereunder shall impair any
right or power or shall be construed to be a waiver thereof, but any such right
and power may be exercised from time to time and as often as may be deemed
expedient.  No waiver, amendment, release, or modification of this Contract
shall be established by conduct, custom, or course of dealing and all waivers
must be in writing and signed by the waiving party.

13.16      Attorneys' Fees.  In the event either party hereto commences
litigation or arbitration against the other to enforce its rights hereunder, the
substantially prevailing party in such litigation shall be entitled to recover
from the other party its reasonable attorneys' fees and expenses incidental to
such litigation and arbitration, including the cost of in-house counsel and any
appeals.

13.17      Time Zone/Time Periods.  Any reference in this Contract to a specific
time shall refer to the time in the time zone where the Property is located. 
(For example, a reference to 3:00 p.m. refers to 3:00 p.m. MST if the Property
is located in Denver, Colorado.)  Should the last day of a time period fall on a
weekend or legal holiday, the next Business Day thereafter shall be considered
the end of the time period.

13.18      1031 Exchange.  Seller and Purchaser acknowledge and agree that the
purchase and sale of the Property may be part of a tax-free exchange for either
Purchaser or Seller pursuant to Section 1031 of the Code, the regulations
promulgated thereunder, revenue procedures, pronouncements and other guidance
issued by the Internal Revenue Service.  Each party hereby agrees to cooperate
with each other and take all reasonable steps on or before the Closing Date to
facilitate such exchange if requested by the other party, provided that (a) no
party making such accommodation shall be required to acquire any substitute
property, (b) such exchange shall not affect the representations, warranties,
liabilities and obligations of the parties to each other under this Contract,
(c) no party making such accommodation shall incur any additional cost, expense
or liability in connection with such exchange (other than expenses of reviewing
and executing documents required in connection with such exchange), and (d) no
dates in this Contract will be extended as a result thereof, except as
specifically provided herein.  Notwithstanding anything in this Section 13.18 to
the contrary, Seller shall have the right to extend the Closing Date (as
extended pursuant to the second or third sentences of Section 5.1) for up to 30
days in order to facilitate a tax free exchange pursuant to this Section 13.18,
and to obtain all documentation in connection therewith.

13.19      No Personal Liability of Officers, Trustees or Directors of Seller's
Partners.  Purchaser acknowledges that this Contract is entered into by Seller
which is a Delaware limited partnership, and Purchaser agrees that none of
Seller's Indemnified Parties shall have any personal liability under this
Contract or any document executed in connection with the transactions
contemplated by this Contract.

13.20      No Exclusive Negotiations.  Seller shall have the right, at all times
prior to the expiration of the Feasibility Period, to solicit backup offers and
enter into discussions, negotiations, or any other communications concerning or
related to the sale of the Property with any third-party; provided, however,
that such communications are subject to the terms of this Contract, and that
Seller shall not enter into any binding contract with a third-party for the sale
of the Property unless such contract is contingent on the termination of this
Contract without the Property having been conveyed to Purchaser.

13.21      ADA Disclosure.  Purchaser acknowledges that the Property may be
subject to the federal Americans With Disabilities Act (the "ADA") and the
federal Fair Housing Act (the "FHA").  The ADA requires, among other matters,
that tenants and/or owners of "public accommodations" remove barriers in order
to make the Property accessible to disabled persons and provide auxiliary aids
and services for hearing, vision or speech impaired persons.  Seller makes no
warranty, representation or guarantee of any type or kind with respect to the
Property's compliance with the ADA or the FHA (or any similar state or local
law), and Seller expressly disclaims any such representations.

13.22      No Recording.  Purchaser shall not cause or allow this Contract or
any contract or other document related hereto, nor any memorandum or other
evidence hereof, to be recorded or become a public record without Seller's prior
written consent, which consent may be withheld at Seller's sole discretion.  If
Purchaser records this Contract or any other memorandum or evidence thereof,
Purchaser shall be in default of its obligations under this Contract.  Purchaser
hereby appoints Seller as Purchaser's attorney-in-fact to prepare and record any
documents necessary to effect the nullification and release of the Contract or
other memorandum or evidence thereof from the public records.  This appointment
shall be coupled with an interest and irrevocable.

13.23      Relationship of Parties.  Purchaser and Seller acknowledge and agree
that the relationship established between the parties pursuant to this Contract
is only that of a seller and a purchaser of property.  Neither Purchaser nor
Seller is, nor shall either hold itself out to be, the agent, employee, joint
venturer or partner of the other party.

13.24      Dispute Resolution.  Any controversy, dispute, or claim of any nature
arising out of, in connection with, or in relation to the interpretation,
performance, enforcement or breach of this Contract (and any closing document
executed in connection herewith), including any claim based on contract, tort or
statute, shall be resolved at the written request of any party to this Contract
by binding arbitration.  The arbitration shall be administered in accordance
with the then current Commercial Arbitration Rules of the American Arbitration
Association.  Any matter to be settled by arbitration shall be submitted to the
American Arbitration Association in the state in which the Property is located. 
The parties shall attempt to designate one arbitrator from the American
Arbitration Association.  If they are unable to do so within 30 days after
written demand therefor, then the American Arbitration Association shall
designate an arbitrator.  The arbitration shall be final and binding, and
enforceable in any court of competent jurisdiction.  The arbitrator shall award
attorneys' fees (including those of in-house counsel) and costs to the
substantially prevailing party and charge the cost of arbitration to the party
which is not the substantially prevailing party.  Notwithstanding anything
herein to the contrary, this Section 13.24 shall not prevent Purchaser or Seller
from seeking and obtaining equitable relief on a temporary or permanent basis,
including, without limitation, a temporary restraining order, a preliminary or
permanent injunction, specific performance or similar equitable relief, from a
court of competent jurisdiction located in the state in which the Property is
located (to which all parties hereto consent to venue and jurisdiction) by
instituting a legal action or other court proceeding in order to protect or
enforce the rights of such party under this Contract or to prevent irreparable
harm and injury.  The court's jurisdiction over any such equitable matter,
however, shall be expressly limited only to the temporary, preliminary, or
permanent equitable relief sought; all other claims initiated under this
Contract between the parties hereto shall be determined through final and
binding arbitration in accordance with this Section 13.24. 

13.25      AIMCO Marks.  Purchaser agrees that Seller, the Property Manager or
AIMCO, or their respective affiliates, are the sole owners of all right, title
and interest in and to the AIMCO Marks (or have the right to use such AIMCO
Marks pursuant to license agreements with third parties) and that no right,
title or interest in or to the AIMCO Marks is granted, transferred, assigned or
conveyed as a result of this Contract.  Purchaser further agrees that Purchaser
will not use the AIMCO Marks for any purpose.

13.26      Non-Solicitation of Employees.  Prior to the expiration of the
Feasibility Period, Purchaser acknowledges and agrees that, without the express
written consent of Seller, neither Purchaser nor any of Purchaser's employees,
affiliates or agents shall solicit any of Seller's employees or any employees
located at the Property (or any of Seller's affiliates' employees located at any
property owned by such affiliates) for potential employment.

13.27      Survival.  Except for (a) all of the provisions of this Article XIII
(other than Sections 13.18 and 13.20); (b) Sections 2.3, 3.3, 3.4, 3.5, 4.5.5,
4.5.6, 5.3, 5.5, 5.6, 6.2, 6.5, 9.1, 11.4 and 14.1; (c) any other provisions in
this Contract, that by their express terms survive the termination or Closing;
and (d) any payment obligation of Purchaser under this Contract (the foregoing
(a), (b), (c) and (d) referred to herein as the "Survival Provisions"), none of
the terms and provisions of this Contract shall survive the termination of this
Contract, and if the Contract is not so terminated, all of the terms and
provisions of this Contract (other than the Survival Provisions, which shall
survive the Closing) shall be merged into the Closing documents and shall not
survive Closing.

13.28      Multiple Purchasers.  As used in this Contract, the term "Purchaser"
means all entities acquiring any interest in the Property at the Closing,
including, without limitation, any assignee(s) of the original Purchaser
pursuant to Section 13.3 of this Contract.  In the event that "Purchaser" has
any obligations or makes any covenants, representations or warranties under this
Contract, the same shall be made jointly and severally by all entities being a
Purchaser hereunder. 

Article XIV
LEAD–BASED PAINT DISCLOSURE

14.1          Disclosure.  Seller and Purchaser hereby acknowledge delivery of
the Lead Based Paint Disclosure attached as Exhibit H hereto. 

[remainder of this page intentionally left blank]


NOW, THEREFORE, the parties hereto have executed this Contract as of the date
first set forth above.

 

SELLER:

 

THE NEW FAIRWAYS, L.P.,

a Delaware limited partnership

 

By:       DAVIDSON GROWTH PLUS GP

            LIMITED PARTNERSHIP,

            a Delaware limited partnership,

            its general partner

 

            By:       DAVIDSON GROWTH PLUS GP

                        CORPORATION,

                        a Delaware corporation,

                        its general partner

 

                        By: /s/Brian J. Bornhorst

                        Name:  Brian J. Bornhorst

                        Title: Vice President

 

 

Purchaser:

 

LANDBANC CAPITAL, INC.

an Arizona corporation

 

By:  /s/Larison Clark

Name: Larison Clark

Title:     President

 

 

 